— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Hellenbrand, J.), imposed February 25, 1976, upon defendant’s conviction of robbery in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of from four and one-half years to nine years. Sentence affirmed. This excess sentence motion reaches us six years after imposition of the sentence and four years after defendant was paroled. Not only is the motion entirely meritless, but its questionable timeliness casts a sad reflection on how limited public resources are expended in these times of declining ability to fund the criminal justice system. Lazer, J. P., Gibbons, O’Connor and Thompson, JJ., concur.